Citation Nr: 0026750	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for chronic low back pain with 
lumbosacral radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  He also had active duty from training in the National 
Guard in July 1993, and such is considered active service 
because he incurred his service-connected low back condition 
during that period.  38 U.S.C.A. § 101(24).  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which granted service 
connection and a 10 percent rating for a low back disability, 
effective from May 1995 (when the claim for service 
connection was filed).  In an April 1997 decision, the RO 
assigned the following ratings for the low back condition 
(now characterized as chronic low back pain with lumbosacral 
radiculopathy):  60 percent effective from May 1995; a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
from October 1996 through December 1996 based on surgery for 
the condition; and 40 percent effective in January 1997.  The 
veteran did not indicate he was satisfied with the rating, 
and thus the appeal for a higher rating continues.  AB v. 
Brown, 6 Vet.App. (1993).

The Board notes that this is an initial rating case, and 
ordinarily consideration would be given to "staged ratings" 
(i.e., different percentage ratings for different periods of 
time) since service connection became effective in May 1995.  
Fenderson v. West, 12 Vet.App. 119 (1999).  However, the 60 
percent rating assigned for the low back condition for the 
period from May 1995 to October 1996 is the maximum schedular 
rating permitted for the condition, and the temporary total 
convalescent rating assigned for the period of October 1996 
through December 1996 is not in dispute.  The Board construes 
the issue on appeal as being entitlement to a rating higher 
than 40 percent for the low back disability since such rating 
became effective in January 1997.  

The Board also notes that in a July 1997 decision the RO 
denied a claim for a total compensation rating based on 
individual unemployability, but such decision was not 
appealed and is not before the Board.  38 U.S.C.A. §§ 7104, 
7105, 7108.


FINDING OF FACT

Since January 1997, the veteran's service-connected chronic 
low back pain with lumbosacral radiculopathy has been 
productive of pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for chronic low back 
pain with lumbosacral radiculopathy, since January 1997, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service in the Army from May 1953 to 
April 1955.  He also had active duty for training (ACDUTRA) 
in the National Guard from July 16-30, 1993.  Service records 
show that on July 16, 1993 the veteran injured his right 
lower back and was given a profile for the remainder of his 
period of ACDUTRA.  

An August 1993 medical record from Cutler Army Community 
Hospital indicates the veteran claimed he had no improvement 
with muscle relaxers after a low back injury the previous 
month.  An examination revealed the range of motion of the 
lumbosacral spine was limited by pain, and straight leg 
raising caused back pain at about 45 degrees.  The assessment 
was lumbosacral sprain and rule out disc pathology.  

In an October 1993 consultation, Richard Seibert, M.D., 
indicated that an examination of the veteran revealed full 
range of motion of the back with discomfort on flexion and 
extension.  He stated that the veteran had discomfort in the 
lumbosacral area on the right beginning at 90 degrees 
bilaterally.  There were no focal motor deficits, and sensory 
modalities were intact.  Deep tendon reflexes were 1 and 2+ 
and symmetrical bilaterally.  The doctor's impression was 
that the veteran's symptomatology could be discogenic in 
origin.  A magnetic resonance imaging (MRI) of the 
lumbosacral spine was ordered.  A November 1993 MRI of the 
lumbar spine showed straightening of the lumbar spine 
(suggestive of an element of muscle spasm), diffuse 
degenerative disc disease and spondylosis, moderate-sized 
right posterolateral disc herniation at L4-5, and a mild 
diffuse posterior disc bulge at L3-4.  

A January 1994 medical record from Keller Army Community 
Hospital shows the veteran complained of constant back pain 
and right calf pain with lifting movements.  An examination 
showed restricted flexion of the lumbosacral spine, a 
positive straight leg raising test, and at least 4/5 muscle 
strength.  The diagnoses were lumbar radiculopathy and 
chronic degenerative disc disease (no improvement).

A June 1994 medical record from Walter Reed Army Medical 
Center indicates that the veteran was "all right if not 
lifting."  An examination revealed a negative straight leg 
raising test.  Motor testing was 5/5, sensory function was 
intact, and reflexes were 2/2.  The diagnosis was status post 
right lumbosacral radiculopathy, asymptomatic.  

In May 1995, the veteran submitted a claim for service 
connection for a back condition which he said began during 
his annual National Guard training in July 1993.  

On a June 1995 VA examination, the veteran reported that ever 
since a back sprain during service he has had pain with 
numbness in the left toes and pain in the posterior aspect of 
the right leg.  He reported he had difficulty standing for 
long periods of time and could not do any heavy lifting.  In 
regard to his military status, he was on light duty.  On a 
neurological examination, there was a decrease in the right 
ankle jerk, some hypalgesia on the posterior aspect of the 
right calf, and decreased vibratory sensation on the right 
great toe with some decrease in strength on dorsiflexion of 
the right great toe.  The diagnosis was lumbosacral 
radiculopathy.  The doctor stated the veteran had minor signs 
but continued to have back pain.  

A February 1996 VA outpatient record shows the veteran began 
physical therapy for low back pain and mild spinal stenosis 
at L5-S1.  He reported constant pain, which he estimated was 
3 on a scale of 1 to 10 (but sometimes reaching 10), with 
radiation to the lower extremities at times.  The veteran 
described a sensation of "cold feet" and reported sitting, 
bending, coughing, and sneezing all aggravated his symptoms.  
A straight leg raising test was positive bilaterally.  
Neurologically, all myotomes and dermatomes were intact.  

VA outpatient records show that in June 1996 the veteran 
telephoned the clinic in regard to medication he was taking 
for back pain.  In July 1996, he was seen for a gradual 
increase in back pain.  He reported he began walking with the 
aid of a cane and now used crutches for ambulation due to 
back pain that radiated down the leg and caused weakness of 
extremities.  A July 1996 VA MRI of the lumbar spine revealed 
mild to moderate disc bulging at all levels and mild to 
moderate hypertrophic degenerative changes.  In August 1996, 
the veteran was examined and found to have marked paraspinal 
muscle tenderness, decreased flexion of the lumbar spine 
secondary to pain, a positive straight leg raising test on 
the right, muscle strength of at least 4+/5, patellar tendon 
reflexes of 1+ bilaterally, absent Achilles tendon reflex on 
the right, and an inability to walk on his toes or heels.  
The impression was large L4-5 right paracentral herniated 
nucleus pulposus with progressing radicular symptoms since 
May.  Also in August 1996, the veteran received steroid 
injections in his low back on three different occasions, 
which did not afford much pain relief.  A VA request form in 
August 1996 shows the veteran sought a wheelchair on the 
basis of his herniated disc at L4-5. 

At a September 1996 RO hearing before a hearing officer, the 
veteran testified that since June 1995 his back condition had 
progressively worsened--particularly since January 1996--to 
the point where he obtained crutches and a wheelchair because 
he could not walk anymore.  He described his symptoms to be 
constant pain that ran across his back and down the right hip 
and knee to the ankle.  He also described having numbness and 
a cold feeling in his right leg.  At the hearing, he 
submitted a list of medical appointments at the VA dated from 
February to October 1996 (several months show he was seen on 
a weekly basis for physical therapy).  

VA outpatient records in September 1996 show the veteran was 
seen with low back and right sciatic pain.  He was noted to 
be wheelchair-bound.  The assessment was spinal stenosis with 
right sciatic radiculopathy.  A bone scan was conducted that 
month, which was abnormal.  A subsequent record indicates the 
veteran had a markedly antalgic gait with bilateral 
paraspinal spasm.  He was unable to bear all his weight on 
his right leg due to pain that radiated down his right leg.  
There was a positive cross straight leg raising test, and 
muscle strength was at least 4-/5.  Sensation was grossly 
normal.  Patellar reflexes were 2+ and even bilaterally, and 
the Achilles reflex was 1+ on the left and absent on the 
right.  The assessment indicates the veteran was clearly 
incapacitated with his back problem and confined to a 
wheelchair, which kept him from achieving gainful employment.  

From October to November 1996, the veteran was hospitalized 
at the VA for L4-5 herniated nucleus pulposus.  He reported 
that he had chronic low back pain and sciatica and that in 
May 1996 he had an acute exacerbation of sciatic pain such 
that he was unable to stand upright or take more than one or 
two steps.  He stated he had been unable to work as a 
consequence of his pain level and was practically confined to 
a wheelchair.  He stated he had been unable to work since 
January 1996 and had three steroid injections which were 
unsuccessful in relieving his symptoms.  During the admission 
he underwent a L4-5 discectomy and a L-5 laminotomy and 
posterior decompression.  At discharge, he was deemed stable 
and independent with ambulation and transfers.  

VA outpatient records show that in January 1997 the veteran 
had an uneventful post-operative course and was being 
followed by physical therapy and the orthopedic clinic.  In 
February 1997, he reported that his lumbar surgery was 
beneficial but that he still had right hip pain which was 
suggestive of some residual radiculopathy.  A subsequent 
record that month shows he reported a lot of pain in the back 
and an inability to tolerate strengthening exercises and 
stretching.  

On a March 1997 VA examination, the veteran reported that his 
back pain was relieved to some extent after his October 1996 
surgery but that he still had some difficulty in walking and 
occasional pain in the right lower extremity and back.  Of 
particular note, he stated he had great difficulty in sitting 
still for a while.  On examination, the lower extremities 
revealed weakness in the right leg in the L4-5 and, to a 
lesser extent, L3-4 distribution.  A straight leg raising 
test was positive to about 35 degrees on the right and 
negative on the left.  Deep tendon reflexes were 1+ in the 
knees bilaterally, and ankle jerks were absent on both sides.  
The impression was status post low back surgery in October 
1996 for L4-5 and L3-4 radiculopathies.  The doctor stated 
the veteran had chronic low back pain with radiation to the 
right lower extremity.  An electromyogram (EMG) was ordered.  

On a March 1997 VA outpatient record, the veteran reported 
his back was considerably improved and his pre-operative left 
leg pain was essentially gone.  He also complained of some 
right lower calf pain and some soreness periodically into the 
right leg, which was apparently relatively new.  An 
examination showed his range of motion was limited to about 
50 percent to 60 percent.  Straight leg raising on the right 
was restricted by generalized soreness in the leg rather than 
any specific sciatica.  There was definite weakness of the 
right great toe extensor, and both knee and ankle reflexes 
were sluggish.  The veteran also complained of some burning 
in the left lower lateral calf, but there was no real 
positive evidence of any neuropathy.  

On a March 1997 VA EMG record, it was noted that the veteran 
reported difficulty with bowel movements and continued pain 
in the area of the sciatic nerve while sitting.  He also 
complained of pain in the right hip while walking.  The 
impression, in pertinent part, was evidence suggestive of 
severe right L5-S1 radiculopathy with evidence of acute and 
chronic denervation.  It was noted that due to the veteran's 
recent back surgery the lumbar paraspinal muscles could not 
be tested.  

VA outpatient records show that in April 1997 the veteran was 
seen for renewed back pain and right leg pain.  He reported a 
repeat episode of acute onset pain in January 1997 while 
driving his car, with typical right buttock to right heel 
pain.  Since then, he reported, his leg kicked involuntarily 
on occasion, his right lower extremity felt cold and numb, 
and he was dragging his right leg.  He reported he felt his 
symptoms were worse overall and his gait was less balanced.  
An examination revealed typical L5 radiculopathy with loss of 
light touch, pin prick, and temperature sensation in the 
distal lateral aspect of the right leg and ankle, with marked 
loss of muscle strength, and with trouble on heel walking.  
Reflexes were 2 over the patellae, and ankle jerk was absent 
on the right and 1+ on the left.  His toes were downgoing.  
The impression, in pertinent part, was mild peripheral 
neuropathy on examination and moderate to severe neuropathy 
as shown on the recent EMG/nerve conduction study.  In May 
1997, the veteran reported he had had continued weakness and 
sensory complaints referable to a L5 radicular distribution.  
He reported that he did not have significant back pain and 
that his muscular spasms were well-controlled on his current 
medication.  He reported a slow, progressive worsening of his 
balance and of the ability to walk on an incline.  He also 
reported more numbness bilaterally in his feet.  An 
examination revealed much the same findings as the previous 
month, with the addition of a subtle right foot drop.  The 
impression, in pertinent part, was distal symmetric 
polyneuropathy of unclear etiology and persistent right L5 
radiculopathy following lumbar surgery.  

On a July 1997 employment information form, the veteran's 
former employer indicated the veteran worked full-time in 
sales from September 1993 to January 1996, losing no time 
from work due to disability during his last 12 months of 
employment.  In regard to the reason for his termination of 
employment (and whether the veteran was retired on 
disability), it was noted he was laid off.   

In an August 1998 statement, a VA neurologist indicated the 
veteran had been followed at the clinic on a monthly basis 
for chronic back and right leg pain.  He stated the veteran 
was on narcotics for many years but was taken off them the 
previous year and tried on other prescription pain 
medications.  The doctor noted the veteran was not much 
better and may need chronic narcotics to keep him functional. 

On a December 1998 VA examination, the veteran reported that 
his pain was relieved to some extent after his 1996 disc 
herniation surgery but that he still had some difficulty in 
walking and his back pain continued.  He also reported no 
neurologic symptoms.  On examination, his posture was erect.  
His gait was normal, and he walked with a cane at all times.  
He was able to support himself briefly on his toes together, 
but he was unable to support himself on his feet 
individually.  Reflexes at the knees were present and 
symmetrical but weak, and there were no reflexes present at 
the ankles.  The diagnosis was chronic low back pain without 
clinical evidence of motor or sensory nerve compression at 
this time.  

II.  Analysis

As noted in the introduction, the Board construes the issue 
on appeal to be entitlement to a rating higher than 40 
percent for a low back condition since such rating became 
effective in January 1997.  It is noted that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  The Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The current 40 percent rating for the veteran's low back 
disability is the maximum rating permitted for limitation of 
motion of the lumbar spine, and such is assigned when there 
is severe limitation of motion.  38 C.F.R. § 4.71a, Code 
5292.  As the veteran is already receiving a 40 percent 
rating, no higher rating based on limitation of motion is 
permitted, even when the effects of pain on use and during 
flare-ups is considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston v. Brown, 10 Vet. App. 80 (1997).  A rating of 40 
percent is also the maximum rating for lumbosacral strain, 
and such is assigned when the condition is severe.  38 C.F.R. 
§ 4.71a, Code 5295.  

The veteran's low back disability is currently evaluated 
under 38 C.F.R. § 4.71a, Code 5293 for intervertebral disc 
syndrome.  Under this code, intervertebral disc syndrome is 
rated 40 percent when severe, with recurring attacks and 
intermittent relief; and a maximum rating of 60 percent is 
assigned when the condition is pronounced, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Medical records show that, on the whole, the veteran's low 
back disability somewhat improved after he underwent disc 
herniation surgery in 1996.  However, he still had difficulty 
in walking and occasional pain in the right lower extremity 
and back.  He still needed a cane for ambulation at all 
times, but he no longer required the use of a wheelchair.  On 
the 1997 VA examination, the veteran had weakness in the 
right leg and absent ankle jerks, and the examiner diagnosed 
chronic low back pain with radiation to the right lower 
extremity.  A subsequent outpatient record in March 1997 
noted weakness in the right great toe extensor and sluggish 
reflexes in the knees and ankles.  A 1997 EMG indicated a 
severe radiculopathy with acute and chronic denervation.  An 
April 1997 outpatient record revealed mild peripheral 
neuropathy on examination.  In May 1997, although there was a 
diagnosis of persistent right L5 radiculopathy, the veteran 
had reported he did not have significant back pain and his 
muscular spasms were well-controlled on medication.  In 
August 1998, a VA neurologist noted that the veteran may stay 
functional, albeit on chronic narcotics for back and right 
leg pain.  The most recent VA examination in 1998 showed that 
despite obtaining some pain relief after surgery his back 
pain continued and he had some difficulty in walking.  
Although there were findings of weak knee reflexes and absent 
ankle reflexes, the diagnosis was chronic low back pain 
without clinical evidence of motor or sensory nerve 
compression at that time.  

In sum, while the evidence pertinent to the veteran's low 
back disability since January 1997 shows some improvement 
after earlier surgery, the evidence is mixed as to the 
severity of related intervertebral disc syndrome.  Some of 
the evidence suggests severe (40 percent) intervertebral disc 
syndrome, while some of the evidence suggests pronounced (60 
percent) intervertebral disc syndrome, as described in Code 
5293.  Being mindful of the benefit-of-the-doubt rule, the 
Board finds that the low back condition is productive of 
pronounced intervertebral disc syndrome within the meaning of 
the code, and thus a 60 percent rating since January 1997 is 
warranted for the condition.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating of 60 percent since January 1997 for chronic 
low back pain with lumbosacral radiculopathy is granted.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

